DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to election restriction requirement of 07/21/2021 applicant had elected group I without traverse.  However, applicant has added new claims 16-17 that depend on claim 1, but recites features of non-elected groups II and III.  In the absence of any traversal, or any arguments regarding the restriction, and since applicant has already elected an invention for examination, claims 16-17 are also considered withdrawn.  It is noted that, special technical features of group I includes that of claims 2-9, that are not common to claims 16 and 17.  

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot in view of new grounds of rejection.

Claim Objections
Claim 1 objected to because of the following informalities:  Claim1 line 15 recites “each transmit voltage transmitter integrated circuit” in lines 15-16.  However, claims filed 01/30/2019 does not recite the term “each” but the term “the”.  In the instant claim appears that the term “each” has been added but not underlined, nor the term “the” correctly deleted.  Appropriate correction is required.  Note: examiner is not making 112 (b) rejection because examiner believes it is a typo.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 rejected under 35 U.S.C. 103 as being unpatentable over Wodnicki [US 20050154300 A1] in view of Petersen [US 7588539 B2].
As per claim 1, Wodnicki teaches an ultrasound system having a front-end circuit (Wodnicki Figs 1-2) comprising:
a transmit voltage transmitter integrated circuit (Wodnicki Fig 1 items 10-12, ¶0014 “an integrated circuit that comprises a high-voltage pulser for driving the ultrasonic transducer element with high-voltage transmit pulse signals…”) comprising a component powered by a transmit voltage, and further comprising an output (Wodnicki Fig 1 output of 12), and a transmit/receive switch located on a same integrated circuit (Wodnicki Fig 1 item 14, ¶0014 “an integrated circuit that comprises a … and a transmit/receive switch having first and second switch states.”),
wherein the output of the transmitter and the transmit/receive switch are adapted to be coupled to a transducer element of a transducer array (Wodnicki Figs 1-2, coupling to 22, ¶0028 “Each element 22 in an ultrasonic transducer array…”); and
a receiver voltage signal path comprising a preamplifier coupled to the transmit/receive switch of the transmit voltage transmitter integrated circuit (Wodnicki Fig 1 items 16 is preamplifier coupled to the switch).

Petersen in related field of ultrasound transmitters, teaches an integrated circuit comprising a pulser and a linear transmitter coupled together at a common output (Petersen Fig 1, output from PW pulser and CW pulser  coupled at common output 24.  Note CW refers to linear as in applicant spec. page 8 lines 25-26), and the common output couple to the transducer element (Petersen Col 3 lines 30-31 “The common output 24 connects directly or indirectly with a transducer element”).
Before the effective filing date of the claimed invention, integrated transducers for different transmission modes are known as in Petersen.  It would have been obvious to a person of ordinary skill in the art to modify the apparatus in Wodnicki, by using this circuit in the system of Wodnicki.  The motivation would be to provide efficient (with respect to space, power availability or heat dissipation) continuous wave operation even for real-time three-dimensional imaging  (Petersen Col 1 lines 35-42).
It is noted that all components and limitation has been shown by the combination of these references, but the integrated circuit in Wodnicki does not show the integrated circuit of Petersen.  However, as per MPEP 2144.04.V.B “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”  In the instant case, the claim only requires the integrated of circuits of Wodnicki and Petersen, integrated as one piece.  This is merely a matter of engineering choice.  In electronic equipment, such integration is used optimizing, space, power, cost based on application needs.
As per claim 2, Wodnicki in view of Petersen further teaches wherein the receiver voltage signal path is located on a separate receiver voltage integrated circuit (Wodnicki ¶0007 “The low-voltage receive circuitry, like the transmit logic circuitry, typically has an operating voltage on the order of 5 volts, and may be a separate integrated circuit”).

Claims 3-7 rejected under 35 U.S.C. 103 as being unpatentable over Wodnicki in view of Petersen as applied to claim 1 above, and further in view of Leavitt [US 6491634 B1].
As per claim 3, Wodnicki in view of Petersen teaches claim 1 as discussed above Wodnicki in view of Petersen further teaches further comprising a beamformer coupled to the receiver voltage signal path (Wodnicki Fig 1 “To beamformer”).
Wodnicki in view of Petersen does not expressly teach FPGA beamformer.
Leavitt in an analogous field teaches FPGA beamformer (Leavitt Fig 1, Col 2 lines 57-64 “the sub -beamforming system can be implemented with any or a combination of … a field programmable gate array (FPGA)”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify apparatus in Wodnicki in view of Petersen by integrating circuitry as in Leavitt.  The motivation would be to implement portable or hand-held ultrasound imaging system that uses sub-beamforming techniques (Leavitt Col 1 lines 42-45).
As per claims 4-7,  Wodnicki in view of Petersen and Leavitt further teaches further comprising a digital transmit data memory storing transmit data for the pulser and linear transmitter (See also Leavitt Fig 2 item 248) and wherein the digital transmit data memory is located on an integrated circuit different from the FPGA beamformer (Leavitt Fig 1, item 248 are separates circuit than 218), and
further comprising pulser logic coupled between the digital transmit data memory and an input to the pulser (Cole Fig 1 item 32, digital signals for transmission via pulser), and a DAC coupled between the digital transmit data memory and an input to the linear transmitter (Cole Fig 1 item 34), and 
further comprising an analog to digital converter coupled between the receiver voltage signal path and the beamformer (Wodnicki Fig 1 item 20), and 
wherein the receiver voltage signal path further comprises one or more TGC preamplifiers (Wodnicki Fig 1 item 18).

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Wodnicki in view of Petersen as applied to claim 1 above, and further in view of Fukukita [US 4844082 A]
As per claim 8, Wodnicki in view of Petersen teaches claim 1 as discussed above.  Wodnicki in view of Petersen does not expressly teach further comprising a digital transmit data memory located on the separate receiver voltage integrated circuit.
Fukukita teaches comprising a digital transmit data memory located on the receive circuitry (Fukukita Fig 2A, 2c, items 5, 52, feedback signal to control of drive section). 
Hence it is known from Fukukita that transmitter signals can be from receive path memory circuit and from Wodnicki the circuitry is receiver voltage receive circuit.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify apparatus in Wodnicki in view of Petersen by integrating memory as in Fukukita.  The motivation would be accurately determine delay data for driving the ultrasonic transducers (Fukukita Col 10 lines 9-21).

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Wodnicki in view of Petersen as applied to claim 1 above, and further in view of Mortensen [US 20160097846 A1].
As per claim 9, Wodnicki in view of Petersen teaches claim 1 as discussed above.  Wodnicki in view of Petersen does not expressly teach further comprising a plurality of high voltage transmitter integrated circuits comprising 128 paired and output-connected pulsers and linear transmitters and 128 transmit/receive switches located on the same integrated circuits as the pulsers and linear transmitters; and a single beamformer FPGA.
Mortensen teaches a plurality of high voltage transmitter integrated circuits comprising 128 transmitters and 128 transmit/receive switches located on the same integrated circuits as the transmitters (Mortensen Fig 2 items 220 on same circuit as 204 and 206.  There are 128 channels); and a single beamformer FPGA (Mortensen ¶0041 “Digital TX beamformer is implemented in a single FPGA or an array of FPGAs”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify apparatus in Wodnicki in view of Petersen by integrating components and arrangement as in Mortensen.  The motivation would be to provide a receiver based focusing including null steering and beam steering (Mortensen ¶0004-¶0005).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Oommen Jacob/           Primary Examiner, Art Unit 3793